Examiner’s Remarks
	The applicant’s arguments, see page 12, line 10 through page 13, line 12 have been considered and are persuasive. The rejections of claims 18-21 and 26-28 under 35 USC 103 have been withdrawn. 

Allowable Subject Matter
Claims 18-21 and 26-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 is directed to a method for controlling a group of fans with a predefined total volumetric flow, wherein the group of fans is divided into first and second control groups, the method comprises increasing the individual volumetric flow of at least one fan of the first control group and decreasing the individual volumetric flow of at least one fan of the second control group such that all of the fans of the first and second control groups contribute to the total volumetric flow and while maintaining a constant overall volumetric flow.
	The prior art of record fails to teach the combination of features. Gandrud teaches first and second control groups and adjusting their speeds, but fails to teach maintaining a constant overall volumetric flow. Hopkins teaches first and second control groups and maintaining a constant overall volumetric flow, however Hopkins fails to teach all of the fans making a contribution to the overall volumetric flow since some fans are turned off. There is no motivation to modify Gandrud in view of Hopkins since Gandrud does not require a constant overall volumetric flow. 

	
	Examiner’s comment: while claims 22-25 depend from claim 18, allowability is withheld pending correction to the rejections under 35 USC 112(a) and (b). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745